Exhibit 10.3




DELPHI AUTOMOTIVE PLC

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
This Plan, effective as of February 1, 2017 (the “Effective Date”), is for the
benefit of Eligible Executives on the terms and conditions hereinafter stated.
This Plan, as set forth herein, is intended to provide certain economic benefits
to Eligible Executives, in the event of certain terminations of employment that
occur in connection with a Change in Control.
1.
DEFINITIONS.

As used in this Plan:
1.1
“Affiliate” means (a) any entity that, directly or indirectly, is controlled by
the Company, (b) any entity in which the Company, directly or indirectly, has a
significant equity interest, in each case as determined by the Compensation
Committee and (c) any other entity that the Compensation Committee determines
should be treated as an “Affiliate.”

1.2
“Base Salary” means, with respect to an Eligible Executive, the greater of (a)
the Eligible Executive’s annual base salary rate as of the Separation Date and
(b) the Eligible Executive’s annual base salary rate in effect immediately prior
to the Change in Control, and shall in both cases exclude any bonus, overtime,
commission, profit-sharing or similar payments and any short-term or long-term
incentives, stock-based compensation, benefits, perquisites, expense
reimbursements, allowances or similar forms of compensation.

1.3
“Board” means the board of directors of the Company.

1.4
“Cause” means, for purposes of a termination of an Eligible Executive’s
employment with the Company and its Affiliates, such Eligible Executive’s: (a)
indictment for any crime (i) constituting a felony, or (ii) that has, or could
reasonably be expected to result in, an adverse impact on the performance of the
Eligible Executive’s duties to the Company or a Subsidiary, or otherwise has, or
could reasonably be expected to result in, an adverse impact to the business or
reputation of the Company or a Subsidiary; (b) having been the subject of any
order, judicial or administrative, obtained or issued by the Securities and
Exchange Commission for any securities violation involving fraud, including, for
example, any such order consented to by the Eligible Executive in which findings
of facts or any legal conclusions establishing liability are neither admitted
nor denied; (c) conduct, in connection with his or her employment or service,
that is not taken in good faith and has, or could reasonably be expected to
result in, material injury to the business or reputation of the Company or a
Subsidiary or that are materially inimical to the best interests of the Company
or a Subsidiary; (d) willful violation of the Company’s Code of Conduct or other
material policies set forth in the manuals or statements of policy of the
Company; (e) willful neglect in the performance of the Eligible Executive’s
duties for the Company or willful or repeated failure or refusal to perform such
duties; or (f) material breach of any applicable employment agreement. The
occurrence of any such event that is susceptible to cure or remedy shall not






--------------------------------------------------------------------------------




constitute Cause if such Eligible Executive cures or remedies such event within
30 days after the Company provides notice to such Eligible Executive.
1.5
“CEO” means the Eligible Executive serving as the Chief Executive Officer of the
Company.

1.6
“Change in Control” means the occurrence of any one or more of the following
events:

(a)
a direct or indirect change in ownership or control of the Company effected
through one transaction or a series of related transactions within a 12-month
period, whereby any “person” (as defined in Section 3(a)(9) of the Exchange Act)
or any two or more persons deemed to be one Person other than the Company or an
employee benefit plan maintained by the Company, directly or indirectly acquire
or maintain “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company constituting more than 30% of the
total combined voting power of the Company’s equity securities outstanding
immediately after such acquisition;

(b)
at any time during a period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute a majority of members of the Board; provided, however, that any new
member of the Board whose election or nomination for election was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was so approved, shall be considered as though such individual were
a member of the Board at the beginning of the period, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c)
the consummation of a merger or consolidation of the Company or any of its
subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation; or

(d)
the consummation of any sale, lease, exchange or other transfer to any Person
(other than an Affiliate of the Company), in one transaction or a series of
related transactions within a 12-month period, of all or substantially all of
the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, for any payment or benefit under this Plan that
provides for accelerated distribution on a Change in Control of amounts that
constitute “deferred compensation” (as defined in Section 409A of the Code), if
the event that constitutes such


- 2 -

--------------------------------------------------------------------------------




Change in Control does not also constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets (in either case, as defined in Section 409A of the
Code), such amount shall not be distributed on such Change in Control but
instead shall vest as of the date of such Change in Control and shall be paid on
the scheduled payment date for such payment or benefit, except to the extent
that earlier distribution would not result in the Eligible Executive who is
receiving such payment or benefit incurring any additional tax, penalty,
interest or other expense under Section 409A of the Code.
1.7
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

1.8
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, including, without limitation, any rules and regulations promulgated
thereunder, along with Treasury and Internal Revenue Service interpretations
thereof.

1.9
“Common Stock” means the Ordinary Shares, $0.01 par value per share, of the
Company or any security into which such Ordinary Shares may be changed by reason
of any transaction or similar event.

1.10
“Company” means Delphi Automotive PLC, a Jersey public limited company, or its
successor.

1.11
“Compensation Committee” means the Compensation and Human Resources Committee of
the Board, or its successor.

1.12
“Disability” means (a) a permanent and total disability that entitles the
Eligible Executive to disability income payments under any long-term disability
plan or policy provided by or on behalf of the Company under which the Eligible
Executive is covered, as such plan or policy is then in effect, or (b) if such
Eligible Executive is not covered under a long-term disability plan or policy
provided by or on behalf of the Company at such time for whatever reason, then a
“permanent and total disability” as defined in Section 22(e)(3) of the Code and,
in this case, the existence of any such Disability will be certified by a
physician acceptable to the Company.

1.13
“Eligible Executive” means an officer (a) designated from time to time as an
Eligible Executive by the Compensation Committee or its designee (and such
designation has not as of the Separation Date been withdrawn or otherwise
revoked, as applicable) and (b) who accepts participation herein in such manner
as shall be prescribed by the Company. The Compensation Committee may require as
a condition of participation in this Plan that an Eligible Executive execute a
participation agreement pursuant to which the Eligible Executive agrees to the
terms of his or her participation set forth in this Plan.

1.14
“Employer” means, with respect to an Eligible Executive, the Subsidiary that
employs the Eligible Executive, or any successor thereto.



- 3 -

--------------------------------------------------------------------------------




1.15
“Employment Agreement” means any employment, severance, consulting or similar
agreement (including any offer letter) between the Company or any of its
Affiliates and an Eligible Executive.

1.16
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

1.17
“Good Reason” means:

(a)
with respect to any Eligible Executive, “good reason” as defined in the Eligible
Executive’s Employment Agreement, if any; or

(b)
if not so defined, the occurrence of any one or more of the following events:

(i)
a material diminution in the Eligible Executive’s Base Salary;

(ii)
a material diminution in the Eligible Executive’s authority, duties, or
responsibilities;

(iii)
a relocation of the Eligible Executive’s principal place of employment more than
50 miles from its location; or

(iv)
any other action or inaction that constitutes a material breach by the Company
of the Eligible Executive’s Employment Agreement, if any;

in each case, without the Eligible Executive’s consent. An Eligible Executive
must provide notice to the Company of the existence of any one or more of the
conditions described in (i) through (iv) above within 60 days of the initial
existence of the condition, upon the notice of which the Company will have a
period of 30 days during which it may remedy the condition before the condition
gives rise to Good Reason.
1.18
“Person” means any “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

1.19
“Plan” means this Delphi Automotive PLC Executive Change in Control Severance
Plan, as set forth herein, as it may be amended from time to time.

1.20
“Plan Administrator” means the Compensation Committee or such subcommittee or
person or persons appointed from time to time by the Compensation Committee to
administer this Plan, which appointment may be revoked at any time by the
Compensation Committee.

1.21
“Protection Period” means either (a) the two-year period following a Change in
Control or (b) only if an Eligible Executive experiences an involuntary
termination of his or her employment by the Employer without Cause (other than
by reason of death or Disability) between the signing date of the merger or
other applicable transaction document pursuant



- 4 -

--------------------------------------------------------------------------------




to which a Change in Control described in Sections 1.6(a), 1.6(c) or 1.6(d)
occurs and the earlier of the date of the Change in Control or the date such
merger or transaction agreement terminates (the “Pre-Change in Control Period”),
and such termination occurs at the request of any party involved in the Change
in Control, the Pre-Change in Control Period (in which case the Eligible
Executive’s applicable Separation Date shall be deemed to be the date of the
Change in Control).
1.22
“Qualifying Separation” means either an involuntary termination of the Eligible
Executive’s employment by the Employer without Cause (other than by reason of
death or Disability) during the Protection Period, or a voluntary termination of
the Eligible Executive’s employment for Good Reason during the Protection
Period; provided, however, that a Qualifying Separation shall not occur by
reason of the divestiture of a facility, sale of a business or business unit, or
the outsourcing of a business activity with which an Eligible Executive is
affiliated, if the Eligible Executive is offered comparable employment with a
Base Salary and annual cash incentive award opportunity at least equal in value
to that in effect immediately prior to such transfer of employment by the entity
that acquires such facility, business or business unit or that succeeds to such
outsourced business activity.

1.23
“Section 409A” means Section 409A of the Code, and the rules, regulations and
guidance promulgated thereunder by the U.S. Department of the Treasury or the
U.S. Internal Revenue Service

1.24
“Separation Date” means, with respect to an Eligible Executive, the date on
which the Eligible Executive incurs a Qualifying Separation.

1.25
“Subsidiary” means a corporation, company or other entity (a) more than 50% of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (b) which does not
have outstanding shares or securities (as may be the case in a partnership,
limited liability company, joint venture or unincorporated association), but
more than 50% of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

2.
SEVERANCE PAYMENTS AND BENEFITS.

2.1
General. If an Eligible Executive incurs a Qualifying Separation, and as long as
the Eligible Executive is not then entitled to receive severance payments or
benefits under any Employment Agreement, any change in control severance plan,
program or arrangement or any other severance arrangement with the Company or
its Affiliates (other than as described in Section 2.4 below) as a result of the
Qualifying Separation, then such Eligible Executive shall be entitled to receive
change in control severance payments and benefits pursuant to the applicable
provisions of this Section 2. Cash Payment. Subject to Section 2.6, each
Eligible Executive who incurs a Qualifying Separation shall be entitled to a
single lump sum cash payment, payable (subject to Section 8 of this Plan) on the
second payroll date following the expiration of the revocation period for the
Release under Section 2.5 but no



- 5 -

--------------------------------------------------------------------------------




later than on the 90th day following the Separation Date (such date the “Payment
Date”), in an amount equal to the sum of:
(a)
(i) three times Base Salary in the case of the CEO and (ii) two times Base
Salary in the case of an Eligible Executive other than the CEO; and

(b)
(i) in the case of the CEO, three times the higher of the CEO’s target annual
cash incentive award opportunity (A) for the year in which the Separation Date
occurs or (B) in effect immediately prior to the Change in Control, and (ii) in
the case of an Eligible Executive other than the CEO, two times the higher of
the Eligible Executive’s target annual cash incentive award opportunity (A) for
the year in which the Separation Date occurs or (B) in effect immediately prior
to the Change in Control.

2.2
Health Benefits. Subject to Section 2.6, an Eligible Executive who incurs a
Qualifying Separation shall be entitled to a single lump sum cash payment on the
Payment Date in an amount equal to:

(a)
the sum of 36 monthly COBRA premiums then in effect under the Company’s health
and dental insurance plans (the “Health Plans”) for the coverage in which the
CEO (and his eligible dependents, if applicable) is enrolled on the Separation
Date,

(b)
the sum of 24 monthly COBRA premiums then in effect under the Company’s Health
Plans for the coverage in which an Eligible Executive other than the CEO (and
his eligible dependents, if applicable) is enrolled on the Separation Date.

2.3
Impact of Qualifying Separation on Equity Awards or Annual Cash Incentive Award
Opportunity. In the case of each Eligible Executive who incurs a Qualifying
Separation, the provisions of the applicable annual cash incentive, long-term
incentive and equity (or equity-based) award agreements and plans and programs,
or any other documents or arrangements applicable at such time that provide for
the treatment of such annual cash incentive, long-term incentive and equity (or
equity-based) awards in connection with or after the Qualifying Separation, will
govern the treatment of all annual cash incentive, long-term incentive and
equity (or equity-based) awards held by the Eligible Executive, as applicable,
as of the Separation Date.

2.4
Release. Notwithstanding the foregoing, as a condition to the payment or receipt
of any payment or benefit pursuant to the applicable provision of this Section
2, each Eligible Executive shall be required to execute and deliver, before the
60th day following the Eligible Executive’s Separation Date, an effective
general waiver and release of claims agreement in favor of the Company and its
Subsidiaries and Affiliates, in the form provided by the Company (“Release”),
and any applicable revocation period must have expired during such 60-day period
without the Eligible Executive revoking such Release. To the extent an Eligible
Executive is required to sign a release of claims agreement to receive any
payment under Section 2 deemed to be “deferred compensation” for purposes of
Section 409A, and the period of time from the Eligible Employee’s Separation
Date to the second payroll date



- 6 -

--------------------------------------------------------------------------------




after the 60th day following the Eligible Employee’s Separation Date (the
“Release Period”) starts in one calendar year and ends in the following calendar
year, any such payments that would otherwise be made in the first calendar year
will be made in the second calendar year, notwithstanding when the Release is
executed and becomes irrevocable, and the first payment made will include any
payments that would have been made during the period from the Separation Date
through the actual first payment date if the revocation period for the Release
had expired or the Separation Date and payments had started immediately after
such expiration. Notwithstanding any provision to the contrary, the Release
Period will not exceed 90 days.
2.5
Special Payment Timing. In the event that (a) an Eligible Executive incurs a
Qualifying Separation, and (b) the Eligible Executive has an Employment
Agreement or other arrangement with the Company, a Subsidiary or an Affiliate
that provides for severance payments in the event of a termination of employment
or the Eligible Executive is covered by the Delphi Automotive PLC Executive
Severance Plan, and (c) (i) the Change in Control that triggers the Protection
Period does not constitute a “change in control event” as defined in Section
409A of the Code or (ii) the Qualifying Separation occurs during the Pre-Change
in Control Period or (iii) the time and form of the payments under Sections 2.2
and 2.3 would result in tax penalties under Section 409A of the Code, then to
the extent necessary to avoid tax penalties under Section 409A of the Code, any
severance payments owed pursuant to Sections 2.2 and 2.3 that are not in excess
of the amount that the Eligible Executive would have received under the
Employment Agreement or other arrangement or the Delphi Automotive PLC Executive
Severance Plan, as applicable, as a result of a termination of employment other
than during the Protection Period shall be paid at the time and in the manner
provided in the Delphi Automotive PLC Executive Severance Plan or the Eligible
Executive’s Employment Agreement or other arrangement, whichever applies, and
the remaining amounts shall be paid in accordance with Sections 2.2 and 2.3.

3.
PROVISIONS RELATING TO POTENTIAL EXCISE TAXES.

3.1
Notwithstanding any other provisions in this Plan, in the event that any payment
or benefit received or to be received by an Eligible Executive (including,
without limitation, any payment or benefit received in connection with a Change
in Control or the termination of the Eligible Executive’s employment, whether
pursuant to the terms of this Plan or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Employer will reduce the Eligible Executive’s payments and/or
benefits under this Plan to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero) in the
following order: (a) payments and benefits that do not constitute “nonqualified
deferred compensation” subject to Section 409A will be reduced first; and (b)
all other payments and benefits will then be reduced, in each case as follows:
(i) cash payments will be reduced before non-cash payments; and (ii) payments to
be made on a



- 7 -

--------------------------------------------------------------------------------




later payment date will be reduced before payments to be made on an earlier
payment date (the payments and benefits set forth in clauses (a) and (b),
together, the “Potential Payments”); provided, however, that the Potential
Payments shall only be reduced if (x) the net amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state, municipal,
local and other income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (y)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal, local and other income
taxes on such Total Payments and the amount of Excise Tax to which the Eligible
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
3.2
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax: (a) no portion of the Total Payments the
receipt or enjoyment of which the Eligible Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (b) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Eligible Executive and selected by
the accounting firm which was, immediately prior to the Separation Date, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth in
Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (c) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

3.3
With respect to each Eligible Executive, at the time that payments are made
under this Plan, the Employer shall provide the Eligible Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations, including, without limitation,
any opinions or other advice the Employer received from Tax Counsel, the
Auditor, or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement). If such Eligible Executive
objects to the Employer’s calculations, the Employer shall pay to such Eligible
Executive such portion of the Potential Payments (up to 100% thereof) as such
Eligible Executive determines is necessary to result in the proper application
of this Section 3. All determinations required by this Section 3 (or requested
by either such Eligible Executive or the Employer in connection with this
Section 3) shall be at the reasonable expense of the Employer. The fact that an
Eligible Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section ‎‎3 shall not of itself limit or
otherwise affect any other rights of the Eligible Executive under this Plan.



- 8 -

--------------------------------------------------------------------------------




4.
PLAN ADMINISTRATION.

4.1
The Plan Administrator shall administer this Plan and may interpret this Plan,
prescribe, amend and rescind rules and regulations under this Plan and make all
other determinations necessary or advisable for the administration of this Plan,
subject to all of the provisions of this Plan.

4.2
The Plan Administrator may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.

4.3
The Plan Administrator is empowered, on behalf of this Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under this Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under this
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of this Plan. All reasonable expenses thereof
shall be borne by the Company.

5.
PLAN MODIFICATION OR TERMINATION.

Notwithstanding anything herein to the contrary, this Plan may be amended or
terminated by the Board or the Compensation Committee at any time with respect
to some or all Eligible Executives; provided, however, that no amendment,
termination or suspension of this Plan that would be adverse to the interests of
any Eligible Executive will be effective except upon one year’s prior written
notice to the Eligible Executive unless the adversely affected Eligible
Executive consents to such amendment, termination or suspension in writing,
except    that this Plan may be amended at any time and from time to time to
comply with any recapture or “clawback” policy of the Company adopted by the
Board to comply with Section 10D of the Securities Exchange Act of 1934 and any
applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Common Stock may be traded, as determined by the Plan
Administrator. Notwithstanding the foregoing, neither this Plan nor any Eligible
Executive’s participation in this Plan may be terminated or amended in any
manner prior to the fifth business day following the second anniversary of a
Change in Control without the prior written consent of the applicable Eligible
Executive potentially affected thereby.
6.
GENERAL PROVISIONS.

6.1
Subject to Section 2, if the Company or any Subsidiary or Affiliate is obligated
by law or by contract to pay severance pay, a termination indemnity, notice pay,
or the like, or if the Company or any Subsidiary or Affiliate is obligated by
law to provide advance notice of separation to an Eligible Executive (a “Notice
Period”), then any payments to the Eligible Executive pursuant to Section 2
shall be reduced by the amount of any such severance pay, termination indemnity,
notice pay or the like, as applicable, and by the amount of any



- 9 -

--------------------------------------------------------------------------------




compensation received during any Notice Period except to the extent such
reduction would be a violation of Section 409A.
6.2
Neither the establishment of this Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits, shall
be construed as giving any Eligible Executive, or any person whomsoever, the
right to be retained in the service of the Company or any Subsidiary or
Affiliate, and all Eligible Executives shall remain subject to discharge to the
same extent as if this Plan had never been adopted.

6.3
If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

6.4
The headings and captions herein are provided for reference and convenience
only, shall not be considered part of this Plan, and shall not be employed in
the construction of this Plan. Unless otherwise specified, all Section
references herein are to this Plan. Any reference to a day or days herein refers
to a calendar day or days unless otherwise stated.

6.5
Notwithstanding anything in this Plan to the contrary, and for the sake of
clarification, the Compensation Committee hereby retain authority to provide
Eligible Executives with severance payments and benefits in addition to those
provided for under this Plan, as determined by the Compensation Committee in its
sole discretion (including whether such authority will or will not be utilized
with respect to any Eligible Executive).

6.6
This Plan shall not be funded. No Eligible Executive shall have any right to, or
interest in, any assets of the Company (or any of its Subsidiaries or
Affiliates) that may be applied by the Company (or any of its Subsidiaries or
Affiliates) to the payment of benefits or other rights under this Plan. Nothing
contained in this Plan, and no action taken pursuant to this Plan, shall create
or be construed to create a trust of any kind, or a fiduciary relationship,
between the Company (or any of its Subsidiaries or Affiliates) and any Eligible
Executive or any other person. The rights of each Eligible Executive or each
Eligible Executive’s estate to benefits under this Plan shall be solely those of
an unsecured creditor of the Employer.

6.7
Any notice or other communication required or permitted pursuant to the terms
hereof shall be in writing and shall be deemed to have been duly given if
delivered in person, by e-mail or fax, by United States mail, certified or
registered with return receipt requested, or by a nationally recognized
overnight courier service, or otherwise actually delivered.

6.8
This Plan shall be construed and enforced according to the laws of the State of
New York, without reference to principles of conflicts of laws.

6.9
All benefits hereunder shall be reduced by applicable withholding and shall be
subject to applicable tax reporting, as determined by the Plan Administrator.
Notwithstanding any provision of the Plan to the contrary, no particular tax
result with respect to any income



- 10 -

--------------------------------------------------------------------------------




recognized in connection with this Plan is guaranteed by the Company, its
Subsidiaries or its Affiliates.
6.10
Following the Separation Date, if and to the extent requested by the Board, each
Eligible Executive, as applicable, agrees to (a) resign from the Board, and from
all fiduciary positions (including, without limitation, as trustee) and all
other offices and positions he holds with the Company and its Subsidiaries and
Affiliates; provided, however, that if the Eligible Executive refuses to tender
his resignation after the Board has made such request, then the Board will be
empowered to tender the Eligible Executive’s resignation or remove the Eligible
Executive from such offices and positions; and (b) assign back to the Company
all stock or other equity or equity-based securities of all Subsidiaries or
Affiliates that he or she may own as a result of the Company issuing such stock
or equity or equity-based securities to the Eligible Executive as a nominee or
Company-designee.

6.11
Except for (a) any irrevocable election made by an Eligible Executive to receive
payments or benefits under a supplemental executive retirement program sponsored
by the Company, its predecessors or their Affiliates in lieu of certain
separation benefits (and the payments and benefits regarding such election and
program), (b) any applicable annual cash incentive, long-term incentive and
equity (or equity-based) award agreements and plans and programs described in
Section 2.4 above, (c) the applicable severance provisions of any offer letter
(or similar agreement) between the Company or any of its Affiliates and an
Eligible Executive, and (d) the Delphi Automotive PLC Executive Severance Plan,
as it may be amended from time to time, as applicable, this Plan supersedes in
their entirety all of the Company’s prior severance plans, policies or
agreements in which any current Eligible Executive is a participant or to which
any current Eligible Executive is or becomes a party, if any, and all
understandings between the Company and such Eligible Executives with respect to
the subject matter of this Plan. There shall be no duplication of payments and
benefits under this Plan, the Delphi Automotive PLC Executive Severance Plan, as
it may be amended from time to time, any Employment Agreement, any other change
in control severance plan, program or arrangement or any other severance
arrangement with the Company or its Affiliates.

7.
SUCCESSORS; BINDING AGREEMENT.

7.1
Successors of the Company. The Company shall require any successor (and its
parent, if applicable) who shall purchase all or substantially all of the
business and/or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree in writing to
maintain this Plan in the same manner and to the same extent that the Company
would be required to maintain it; provided that no such agreement shall be
required if the successor (and its parent, if applicable) shall be or remain so
obligated by operation of law. As used in this Section 7.1, the “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to maintain this Plan or
which otherwise becomes bound by all the terms and provisions hereof by
operation of law.



- 11 -

--------------------------------------------------------------------------------




7.2
Eligible Executive’s Heirs, etc. This Plan shall inure to the benefit of and be
enforceable by each Eligible Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. If an
Eligible Executive should die while any amounts or benefits would still be
payable to the Eligible Executive hereunder as if the Eligible Executive had
continued to live, all such amounts and benefits, unless otherwise provided
herein, shall be paid or provided in accordance with the terms hereof to the
Eligible Executive’s designee or, if there be no such designee, to the Eligible
Executive’s estate. When a payment is due under this Plan to a severed Eligible
Executive who is unable to care for his affairs, payment may be made directly to
the Eligible Executive’s legal guardian or personal representative.

7.3
Non-alienation. Except by will or intestacy as set forth in Section 7.2, no
right, benefit or interest of any Eligible Executive hereunder, shall be subject
to anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

8.
SECTION 409A.

8.1
General. Payments and benefits under this Plan are intended to comply with
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Plan shall be interpreted and administered to be in
compliance therewith.

8.2
Separation from Service. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, an Eligible Executive shall not be considered
to have terminated employment with the Employer for purposes of this Plan and no
payments shall be due to the Eligible Executive under this Plan until the
Eligible Executive would be considered to have incurred a “separation from
service” from the Employer within the meaning of Section 409A.

8.3
Delay for Specified Employees. Notwithstanding any provisions of this Plan to
the contrary, if an Eligible Executive is a “specified employee” (within the
meaning of Section 409A and determined pursuant to policies adopted by the
Employer consistent with Section 409A) at the time of the Eligible Executive’s
separation from service and if any portion of the payments or benefits to be
received by the Eligible Executive upon separation from service would be
considered deferred compensation under Section 409A, then such deferred
compensation amounts that would otherwise be payable pursuant to this Plan and
benefits that would otherwise be provided pursuant to this Plan, in each case,
during the six-month period immediately following the Eligible Executive’s
separation from service shall not be so paid or so provided until six months and
one day after the date of the Eligible Executive’s separation from service,
except as permitted under Section 409A of the Code.

8.4
Reimbursements. With respect to any amount of expenses eligible for
reimbursement under this Plan that are considered deferred compensation under
Section 409A, such expenses



- 12 -

--------------------------------------------------------------------------------




shall be reimbursed by the Employer within 60 days following the date on which
the Employer receives the applicable invoice from the applicable Eligible
Executive (and approves such invoice) but in no event later than December 31st
of the year following the year in which the Eligible Executive incurs the
related expenses. In no event shall the reimbursements or in-kind benefits to be
provided by the Employer in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall an
Eligible Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
8.5
Separate Payments. Each payment under this Plan shall be considered a “separate
payment” and not one of a series of payments for purposes of Section 409A.

9.
LEGAL FEES.

9.1
If any contest or dispute shall arise under or in connection with this Plan
involving termination of an Eligible Executive’s employment while this Plan is
in effect or involving the failure or refusal of the Employer or the Company to
perform fully in accordance with the terms of this Plan, and the Eligible
Executive prevails in such contest or dispute with respect to at least one
material issue, then the Employer shall reimburse the Eligible Executive on a
current basis for all reasonable legal fees and related expenses, if any,
incurred by the Eligible Executive in connection with such contest or dispute,
together with interest at a rate equal to the prime rate as reported in The Wall
Street Journal on the day of the reimbursement, such interest to accrue 30 days
from the date the Employer receives the Eligible Executive’s statement for such
fees and expenses through the date of payment thereof.





- 13 -